Per Curiam,
The defendant moves to quash the plaintiff’s appeal upon the ground that the charge, which is the basis of all the assignments of error, is not properly on the record. Not only was there no request before verdict rendered that the charge be reduced to writing and filed of record, but the record fails to show that it was filed by the direction of the trial judge. Indeed, neither the charge nor the testimony duly certified by him is attached to the record sent up to us. We are, therefore, compelled to disregard the assignments and affirm the judgment or to sustain the defendant’s motion to quash the appeal. The latter has been held to be correct practice in such a case: Curtis v. Winston, 186 Pa. 492.
The appeal is quashed at the costs of the appellant.